In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No.
06-10-00011-CV
                                                ______________________________
 
 
 
                                                                        IN
RE:
ENBRIDGE
PIPELINES (EAST TEXAS) L.P.
 
 
                                                                                                  

 
                                                                                                                            

                                                     Original
Mandamus Proceeding
 
                                                                                                  

 
 
 
 
                                          Before
Morriss, C.J., Carter and Moseley, JJ.
                                              Memorandum
Opinion by Justice Carter
 
                                                                              
                                                                              




                                                      MEMORANDUM
OPINION
 
            Enbridge Pipelines (East Texas)
L.P., Relator, has filed a motion stating that it wishes to withdraw its
petition for writ of mandamus.  The
relator represents to this Court that the parties have reached a “compromise
and settlement agreement, resolving all issues presently pending before the
Court.”  In such a case, no real
controversy exists, and in the absence of a controversy, the appeal is moot.
            Accordingly,
we dismiss relator’s petition for writ of mandamus as moot.  See
Tex. R. App. P. 42.1.
 
                                                                        Jack
Carter
                                                                        Justice
 
Date
Submitted:          March 8, 2010
Date
Decided:             March 9, 2010